            Case 2:20-mj-00902-DJA Document 36
                                            35 Filed 04/16/21
                                                     04/15/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Joseph Holmes

 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:20-mj-00902-DJA

12                    Plaintiff,                              ORDER
                                                              STIPULATION TO CONTINUE
                                                              PRELIMINARY HEARING
13             v.
                                                              (Fourth Request)
14   HOLMES et al,

15                    Defendants.

16
17             IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Jim W. Fang, Assistant United States Attorney, counsel for
19   the United States of America, and Rene L. Valladares, Federal Public Defender, and Kathryn
20   C. Newman, Assistant Federal Public Defender, counsel for Joseph Holmes, and Daniel Hill,
21   counsel for Emelio Rochester, that the Preliminary Hearing currently scheduled on April 19,
22   2021, be vacated and continued to a date and time convenient to the Court, but no sooner than
23   forty-five (45) days.
24             This Stipulation is entered into for the following reasons:
25             1.     Parties have entered negotiations and need the additional time to resolve this
26   matter.
            Case 2:20-mj-00902-DJA Document 36
                                            35 Filed 04/16/21
                                                     04/15/21 Page 2 of 3




 1          2.      The government is in the process of producing discovery, which will allow the
 2   defendants to evaluate the case against them, and, if necessary, prepare for the preliminary
 3   hearing.
 4          3.      The defendants are not incarcerated and do not object to a continuance.
 5          4.      Additionally, denial of this request for continuance could result in a
 6   miscarriage of justice.
 7          This is the fourth request for continuance filed herein.
 8          DATED this 15th day of April, 2021.
 9
10    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
11
12       /s/ Kathryn C. Newman                           /s/ Jim W. Fang
      By_____________________________                 By_____________________________
13    KATHRYN C. NEWMAN                               JIM W. FANG
      Assistant Federal Public Defender               Assistant United States Attorney
14
15
16      /s/ Daniel Hill
     By_____________________________
17
     DANIEL HILL
18   Counsel for Emelio Rochester
19
20
21
22
23
24
25
26
                                                      2
           Case 2:20-mj-00902-DJA Document 36
                                           35 Filed 04/16/21
                                                    04/15/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00902-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     HOLMES et al,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on
12   April 19, 2021 at the hour of 4:00 p.m., be vacated and continued to _________________ at
13   the
     Junehour
           7, of ___:___
              2021,      __.m.
                     at 4:00 p.m., Courtrooom 3A.
                         16th
14          DATED this ____ day of April, 2021.
15
16
                                              UNITED
                                           DANIEL      STATES MAGISTRATE
                                                  J. ALBREGTS,              JUDGE
                                                               U.S. Magistrate Judge
17
18
19
20
21
22
23
24
25
26
                                                   3
